Citation Nr: 1219697	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the left shoulder, to include acromioclavicular degenerative joint disease and chronic dislocations. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April to June of 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In October 2009 and December 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The competent medical evidence does not clearly and unmistakably show that the Veteran's disability of the left shoulder, to include acromioclavicular (AC) degenerative joint disease (DJD) and chronic dislocations, pre-existed service, and did not increase in severity during service.

2.  A preponderance of the competent medical evidence shows that the Veteran's disability of the left shoulder, to include AC DJD and chronic dislocations, is related to, or incurred in, service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the left shoulder, to include acromioclavicular degenerative joint disease and chronic dislocations, have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, (2011); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim of service connection has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The Veteran seeks service connection for a disability of the left shoulder, to include AC DJD and chronic dislocations.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows: When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096. 

The Veteran's January 1966 pre-induction examination notes that clinical evaluation revealed that his upper extremities were normal and under a summary of defects and diagnoses the examiner noted only that the Veteran had defective vision.  The Veteran himself reported that he did not then have painful or trick shoulder.  

Thus, the Veteran is presumed sound, and the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1089.  

An October 1962 private hospital emergency room treatment record notes that the Veteran injured his left shoulder and was given a diagnosis of dislocation of the shoulder despite x-rays revealing no evidence of fracture or dislocation.  A May 1966 service treatment record (STR) notes that the Veteran had been on active duty since April 4, 1966, and that in October 1962, he apparently suffered a dislocation of his left shoulder.  There is documentation of this injury from a private hospital.  He had no problem until April 8, 1966, at which time he injured his left shoulder on the parallel bars.  He was seen in the emergency room and had an obvious dislocation anteriorly of the left shoulder.  The Veteran was admitted to the orthopedic ward and treated for three weeks.  A diagnosis of dislocation, recurrent, left shoulder, existed prior to service, was given.  It was noted that the Veteran failed to meet the induction standards and that it was recommended that he be separated from service.  A Medical Board Proceedings document dated May 19, 1966, notes that the Veteran's recurrent dislocation of the left shoulder existed prior to entry into active duty and was not aggravated by active duty.  It was recommended that the Veteran be separated from service.  

A VA examination was conducted in February 2010.  The examiner noted that the claim file was reviewed and that the Veteran reported he had no problems from the time of his 1962 shoulder injury until his in-service injury.  Following physical examination and a review of x-rays, the Veteran was given a diagnosis of left shoulder DJD with AC arthropathy.  The examiner opined that the Veteran's left shoulder condition clearly pre-existed service.  The Veteran's initial diagnosis was left shoulder dislocation/subluxation, which pre-existed service.  The current diagnosis of DJD does occur over time with use of the joint.  Nonetheless there is no clear and unmistakable evidence that the current condition is a result of his re-dislocation of his left shoulder during service.  The examiner opined that there is no clear and unmistakable evidence that military service led to an increase in severity beyond the natural progression.  

In June 2010 the Board requested a VHA medical opinion.  An August 2010 VHA medical opinion notes that the Veteran's current problem with his AC joint is not related to the dislocation of the gleno-humeral joint he sustained in 1966.  

In December 2010, the Board remanded the Veteran's claim so he could be provided with another VA orthopedic examination and opinion regarding the etiology of his left shoulder disability.  A January 2011 VA medical opinion is of record.  The examiner noted that the Veteran had a history of a dislocation in 1962 prior to service.  During basic training in 1966, he had a dislocation injury and was found to be unfit and medically boarded out of service.  The examiner opined that the Veteran's currently diagnosed left shoulder condition was at least as likely as not permanently aggravated by his in-service injury.  The examiner noted that his rationale for this opinion was that the record indicates that the severity of exertion in basic training caused the dislocation injury during service that led the Veteran to be medically boarded out.  The original injury prior to service predisposed the Veteran to his in-service injury.  The current finding of degenerative disease in the left AC joint is clearly the result of repeated injury to the left shoulder.  With both recorded injuries contributing to the current findings, one cannot be said to be the complete cause any more than the other.  Therefore, it is at least as likely as not that the currently diagnosed left shoulder disorder was permanently aggravated by the injury during service.  

To rebut the presumption of soundness on entry, there must be clear and unmistakable evidence showing that the disability both preexisted and was not aggravated by service.  Wagner, supra.  Although the evidence of record, namely the October 1962 private hospital emergency room treatment record and February 2010 VA examination report, clearly indicates that his left shoulder disability pre-existed service, the medical evidence of record does not clearly and unmistakably show that his pre-existing left shoulder condition was not aggravated by service.  

The May 19, 1966, Medical Board Proceedings document notes that the Veteran's recurrent dislocation of the left shoulder existed prior to entry into active duty and was not aggravated by active duty.  Although this evidence is probative, it does not in any way indicate that the Veteran's left shoulder disability clearly and unmistakably did not increase in severity during service, especially in light of his in-service left shoulder injury.  

The February 2010 VA examiner opined that there is no clear and unmistakable evidence that military service led to an increase in severity of the Veteran's left shoulder beyond the natural progression.  To rebut the presumption of soundness VA must show that a pre-existing disability did not increase in severity during service.  It appears that the VA examiner did not provide an opinion based on the relevant legal standard applicable to this case.  Thus, this medical opinion is not probative of whether the Veteran's pre-existing left shoulder disability did not increase in severity during service, but rather whether it did increase in severity.  See Wagner, supra.  Furthermore, the January 2011 VA medical opinion notes that the Veteran's currently diagnosed left shoulder condition was at least as likely as not permanently aggravated by his injury in service.  

Thus, the evidence of record does not clearly and unmistakably indicate that the Veteran's current left shoulder disability pre-existed service and was not aggravated by it.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's left shoulder is presumed sound on entry.

Therefore, the determinative issue is whether the Veteran's current left shoulder, to include AC DJD and chronic dislocations, was incurred in, or is otherwise related to, service.  See 38 C.F.R. § 3.303.  

In this regard, the February 2010 VA medical examination report noting that there is no clear and unmistakable evidence that the current condition is a result of his re-dislocation of his left shoulder during service is not probative of whether it is at least as likely as not that the Veteran's current disability is related to service.  Under relevant VA laws and regulations, namely 38 C.F.R. § 3.303 and 38 U.S.C.A. § 5107, there is no requirement that the evidence show by clear and unmistakable evidence that a current disability is related to service.  The Board found the subsequent August 2010 VHA opinion to be inadequate, and the January 2011 VA examination opinion is essentially favorable and is based upon a rationale utilizing a review of the claims file.  

Accordingly, service connection for disability of the left shoulder, to include acromioclavicular degenerative joint disease and chronic dislocations, is warranted.   The claim is thus granted in full.


ORDER

Entitlement to service connection for a disability of the left shoulder, to include acromioclavicular degenerative joint disease and chronic dislocations, is granted, subject to the law and regulations governing the payment of monetary benefits. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


